Mr. President, I wish to join
others who have spoken before me in congratulating you on
your election to guide the deliberations of the forty-ninth
session of the United Nations General Assembly. As you
undertake this solemn and challenging responsibility we
assure you of the Liberian delegation’s fullest cooperation
and support.
Let me also convey our gratitude to your erudite
predecessor, Ambassador Samuel Insanally of Guyana, for
the skilful manner in which he guided the deliberations of
the last session.
Our able and distinguished Secretary-General, His
Excellency Mr. Boutros Boutros-Ghali, deserves special
commendation for his unwavering commitment to the
principles of the United Nations and his untiring efforts
in the promotion of world peace, international security
and human dignity. We are particularly pleased at his
keen interest and involvement in the search for durable
peace in Liberia.
As we approach the midpoint of the last decade in
this millennium we are encouraged that our world
continues to make steady progress in the transition from
years of ideological confrontation to convergence on
global interdependence.
A manifestation of this changing situation is the
growing utilization of a consensual approach to
addressing such burning issues on the international agenda
as human rights, population and the environment. In this
regard we welcome the outcome of the International
Conference on Population and Development held at Cairo
and look forward to the World Summit for Social
Development, to be convened in Copenhagen, Denmark,
in 1995, which will consider the core issues of alleviating
and reducing poverty, expanding productive employment
and enhancing social integration.
General Assembly 22nd meeting

The peaceful transition from apartheid to majority rule
in South Africa has been of monumental significance to
Africa. We heartily welcome the new Republic of South
Africa into the fold of the world body and look forward to
the positive contributions it can and will surely make to the
achievement of the noble goals of the United Nations.
These positive developments in the international
system are, however, often overshadowed by flashpoints of
ethnic conflicts around the world. The situations in Bosnia,
Rwanda and Somalia, and in my own country, Liberia,
among others, appear to be intractable. The brutality and
destruction unleashed by these conflicts often tend to
overwhelm the international community and make peace-
keeping a major preoccupation of the United Nations and,
to an increasing degree, of regional organizations as well.
Economic and human resources that could otherwise be
applied to improving the human condition are being
expended on peace-keeping activities.
Some of these intra-State conflicts are so complex that
policy makers are forced to debate the pros and cons of
peace-keeping or peacemaking when the main issue should
be that of saving lives, especially in those situations where
a legitimate governing authority is absent.
The result is that the international community
sometimes reacts with what may amount to short-cut
solutions. Often attempts at resolving some of these
conflicts unwittingly overlook the intransigence and
recalcitrance of warlords who were the ones primarily
responsible for bringing untold suffering and deprivation to
their own people. These conflicts also create lucrative
opportunities for arms dealers and international supporters
of warlords.
A disturbing phenomenon associated with these
conflicts is that of the child soldier. Children are recruited,
indoctrinated and trained in the art of murder, mayhem and
genocide, thus depriving a country of an entire generation
of its human resources. This is particularly true for my
own country, Liberia, where the great majority of the
60,000 combatants are children who have yet to complete
their primary education. The forced conscription of our
children — the building-blocks of our future — must be
stopped, since it violates the Convention of the Rights of
the Child. Therefore we should not yield to any action that
has the effect of sanctioning the acquisition of power
through the use of force or promoting solutions aimed at
appeasing warlords at the expense of the larger unarmed
population.
The world has witnessed the rise, during the last
four years, of a powerful movement for democracy and
democratization. This movement has swept asunder some
of the strongest totalitarian regimes in its wake, from
Eastern Europe and the former Soviet Union to Latin
America, Africa and Asia.
The international community must therefore
demonstrate its resolve to support this movement so that
the democratic aspirations of all peoples are realized
throughout the world. It would be an indictment of the
present world leadership for it to simply watch countries
become involved in these conflicts, which may have been
ignited initially by the spark of democratization.
It is against this background that we wish to briefly
review the Liberian peace process.
At the outset, I should like to register the heartfelt
gratitude of the Liberian people to the gallant men of
ECOMOG — the Economic Community of West African
States (ECOWAS) Military Observer Group — who
foiled the attempted coup on 15 September 1994. Since
1990, their selfless sacrifice has provided a security
blanket in parts of Liberia, thus enabling us to work
towards the attainment of peace in our country.
It will be recalled that in December 1989 the
Liberian situation exploded into an armed conflict,
ostensibly to rid the country of military dictatorship. By
mid-1990, however, the conflict had degenerated into a
three-way struggle for power. The State machinery had
disintegrated.
None of the armed factions engaged in the struggle
appeared capable of winning a decisive victory and
establishing legitimate authority. In the wake of this
deadly stalemate, ECOWAS intervened with a two-
pronged peace plan: A peace-monitoring force would be
dispatched to Liberia to provide security for the country,
while the Liberians themselves would re-establish an
internal civil administration to prepare the country for
democratic elections.
The ECOWAS peace-monitoring group, ECOMOG,
arrived in Liberia in August 1990. An All-Liberia
Conference was convened in Banjul, the Gambia, in the
same month, and elected the Interim Government of
National Unity (IGNU). Upon the insistence of the
National Patriotic Front of Liberia (NPFL), a second, All-
Liberia Conference was convened in Monrovia in 1991,
which endorsed the Interim Government. Unfortunately,
2
General Assembly 22nd meeting

the NPFL, which insisted on the Conference as a
precondition for peace, walked out during the deliberations.
Several other meetings of the warring factions were
held in Banjul, Freetown, Dakar, Bamako, Lomé,
Yamoussoukro and Geneva, in search of peace with the
armed factions. With remarkable success, the ECOWAS
peace plan, with an interim civilian administration for
Liberia and with ECOMOG, restored some degree of
stability and provided a semblance of law and order in the
country for a period of two years.
On 15 October 1992, the NPFL launched an
unprovoked attack on ECOMOG and the people of
Monrovia in what was termed “Operation Octopus”. The
refusal of the NPFL to fully comply with the
Yamoussoukro Accord gave rise to a new armed group, the
United Liberation Movement of Liberia for Democracy
(ULIMO), which claimed its sole purpose was to free the
Liberian people from the NPFL.
With hostilities raging among the armed factions, the
United Nations, in concert with ECOWAS and the OAU,
decided to convene a peace conference of the parties to the
conflict in Geneva in June 1993. The meeting was attended
by the NPFL, ULIMO and IGNU. The IGNU delegation
included the Armed Forces of Liberia (AFL).
The United Nations Secretary-General’s Special
Representative chaired the meeting, which was also
attended by the OAU Eminent Person, the Executive
Secretary of ECOWAS and the Field Commander of
ECOMOG.
The framework agreed upon in Geneva was formally
concluded and signed by the parties in Cotonou, Republic
of Benin, on 25 July 1993. The overriding principle of the
Cotonou Agreement was to achieve disarmament and
demobilization of the warring factions, which agreed that
they would give up their arms in exchange for participating
in the formation of a new government.
The Cotonou Agreement provided for the
establishment of the Liberian National Transitional
Government, headed by a five-man Executive Council of
State, a 35-member Transitional Legislative Assembly and
the reconstitution of the Supreme Court and the Ad Hoc
Elections Commission. Each of these organs was to be
composed of nominees representing the parties to the
Agreement. The Cabinet positions were apportioned in
consultation with the parties.
The Liberian National Transitional Government was
given the mandate to extend its authority throughout the
country, to repatriate and resettle refugees from abroad,
and to conduct free and fair elections within six months.
Disarmament was to be carried out concomitantly
with the seating of the Liberian National Transitional
Government, and the armed factions agreed to cooperate
with the expanded ECOMOG to disarm under the
supervision of the United Nations Observer Mission in
Liberia.
The Liberian National Transitional Government was
inducted into office on 7 March 1994, and the Special
Representative of the United Nations Secretary-General
gave assurances that disarmament would commence
simultaneously. He also assured the Liberian people that
the armed factions would comply fully with the
provisions of the Cotonou Agreement. After the seating
of the Liberian National Transitional Government the
military aspects of the peace process did not keep pace
with the political aspects as contemplated by the
Agreement. Moreover, it took six months for the
additional troops from Tanzania and Uganda to arrive in
Liberia. The expanded ECOMOG troops were never
deployed and the factions did not disarm. They continue
to believe in the attainment of political power by force of
arms or, more precisely, through the barrel of the gun.
Consequently, there has been a mushrooming of
armed groups. There are now two factions of ULIMO
and two factions of NPFL. There is also the Liberian
Peace Council (LPC) and the Lofa Defence Force (LDF).
Each of the breakaway factions of ULIMO and the NPFL,
together with the LPC and LDF, have joined in a
coalition of forces to fight the branch of NPFL led by Mr.
Charles Taylor. As I speak, the battle in central Liberia
rages on. A consequence of this situation is the mass
exodus of frightened citizens who have had to seek refuge
and havens in neighbouring countries and a heightening
of the humanitarian needs of the country.
I come now to the Liberian National Conference.
Realizing the current morass in the country and the
uncooperative attitude of the warring factions towards the
Liberian National Transitional Government, a citizens’
consultative meeting was convened in Monrovia from 29
to 30 July 1994. At that meeting the people of Liberia
determined that for the last four years the destiny of the
country had been largely dictated by the warring factions
and that they, the citizens, were being marginalized.
They also concluded that the stalemate in the peace
3
General Assembly 22nd meeting

process was the result of the intransigence of the warring
factions with respect to disarmament and their failure to
cooperate with the Liberian National Transitional
Government, ECOMOG and UNOMIL in carrying out their
respective responsibilities and duties under the Cotonou
Agreement.
The people of Liberia therefore decided that they
must, and would, become involved in breaking the
stalemate in the peace process. They have therefore
convened since 24 August 1994 the Liberian National
Conference (LNC), with representatives coming from all
walks of life, including the 13 political subdivisions of the
country, political parties, interest groups, professional
organizations, social and religious organizations, trade and
labour unions, student and youth groups and women’s
organizations.
The Conference organizers endeavoured to involve and
encourage the participation of the warring factions. The
Conference was addressed by the Special Representative of
the United Nations Secretary-General, Mr. Trevor Gordon-
Somers; the former United States President, Jimmy Carter;
and the OAU Eminent Person, the Rev. Dr. Canaan
Banana. General Arnold Quainoo, ECOMOG’s first field
commander and Special Representative of the ECOWAS
Chairman, and the Executive Secretary of ECOWAS, Dr.
Edouard Benjamin, also addressed the Conference and
expressed support for it.
The Conference agenda included disarmament and
demobilization, governance and elections. The consensus
of the Conference was that the fundamental problem of the
Liberian conflict is not governance, but, rather, the refusal
of the armed groups to disarm and demobilize. The
Conference therefore called for strong and effective
sanctions to be applied against armed groups and warring
factions which fail to cooperate in the disarmament process.
With respect to governance, the Conference indicated
that the mandate of the Liberian National Transitional
Government should be extended and the Council of State
strengthened so as to take the country through to free and
fair democratic elections. We also see the Liberian
National Conference as the embodiment of the democratic
aspirations of the Liberian people and their opposition to
the acquisition of power by force. Too much time, energy
and resources and too many lives have been lost by
Liberians and other West Africans to settle now for a less
than honourable, just and lasting solution.
I turn next to the Akosombo Agreement. The
Liberian National Conference had gained momentum and
was at the height of the debate on the fundamental
problems of disarmament, governance and elections, when
His Excellency, President Jerry Rawlings of Ghana,
Chairman of ECOWAS, along with the Special
Representative of the Secretary-General, undertook new
initiatives to resolve the impasse in the peace process. A
meeting of leaders of two warring factions, Mr. Charles
Taylor of the NPFL and Lieutenant-General Alhaji S.G.
Kromah, of ULIMO, together with the Chief of Staff of
the Armed Forces of Liberia, Lieutenant-General
J. Hezekiah Bowen, was held at Akosombo, Ghana. The
OAU Eminent Person, Dr. Canaan Banana, also attended
the meeting. Except for General Bowen, the Liberian
National Transitional Government delegation was
excluded from the deliberations at Akosombo.
On 12 September 1994, General Bowen, Chief of
Staff of the Armed Forces of Liberia (AFL), without
authority signed the Akosombo Accord, along with the
two warring leaders: Charles Taylor and Alhaji Kromah.
The Agreement did not adequately address the issue of
disarmament but instead called for the restructuring of the
Council of State of the Liberian National Transitional
Government (LNTG). The two armed factions would
each nominate a representative; General Bowen —
selected without consultation — would represent the AFL,
the constitutional army of Liberia; the ongoing Liberia
National Conference would nominate one civilian; and the
National Patriotic Front of Liberia (NPFL) and the United
Liberation Movement for Democracy in Liberia (ULIMO)
would consult to nominate the fifth member of the
Council. The restructured LNTG would have a life-span
of 16 months, with general elections slated for October
1995 and installation of the newly elected government in
January 1996. The LNTG delegation registered its
reservations about the Agreement with the Ghanian
Government before returning to Liberia.
In Liberia, the Akosombo Accord caused an outcry
and widespread indignation. It was viewed as yet another
attempt to appease the armed factional leaders whose
uncompromising stance has been responsible for
prolonging the conflict, causing the death of so many
Liberians and bringing so much destruction and suffering
upon the people.
The Government of Liberia has therefore rejected the
Akosombo Accord for a number of reasons. First, the
Accord endeavoured to reduce the armed forces of
Liberia, the constitutional army, to a warring faction.
4
General Assembly 22nd meeting

Secondly, it failed to address adequately the political
problems — disarmament and demobilization of the
warring factions — that have been the single most
important stumbling-block to the peace process. Thirdly,
the premises underpinning the Akosombo Accord were
fundamentally flawed. It ascribed power and influence to
armed leaders whose standing, credibility and control within
their own respective factions are questionable. There was
also a failure to recognize the changing military positions
of the factional leaders on the ground. For example, Mr.
Charles Taylor of the NPFL has been unable to return to,
or regain, his headquarters at Gbarnga since leaving the
meeting in Ghana, because his forces have been driven out
by rival factions. A few days after General Hezekiah
Bowen returned from Ghana, there was an attempted coup
and mutiny in his army ranks, and he had to seek refuge at
the headquarters of the Economic Community of West
African States (ECOWAS) Military Observer Group
(ECOMOG). General Alhaji Kromah’s ULIMO remains
split.
We are pleased to note that as an indication of his
sincerity and commitment towards finding a just and lasting
solution to the Liberian crisis, the President of Ghana and
current Chairman of ECOWAS, His Excellency Jerry
Rawlings, was quick to respond to the concerns raised by
the Liberian people to the Akosombo Accord. Within days
of its signing, he dispatched a delegation to Liberia to hold
consultations on the Agreement. He has since convened a
broader-based consultative meeting in Accra. Consultations
on the Agreement continue in this regard.
The Liberian peace process is now at a critical stage.
The reaction to the Akosombo Accord and the renewed
outbreak of hostilities in central Liberia among the armed
factions may lead some to conclude that Liberians are
simply not ready for peace, but this is not so. We are
ready for peace. We believe peace could finally be within
easy reach, given the right mix of initiatives. Recent events
in the country, including the failed coup attempt by
dissident elements of the Armed Forces of Liberia and
renewed hostilities among the warring factions, reinforce
the need for effective action towards disarmament and
demobilization.
I would be amiss if I did not say how grateful the
people of Liberia are to the United Nations, ECOWAS, the
Organization of African Unity (OAU), non-governmental
organizations, relief agencies and the entire international
community, who have made untold sacrifices and
contributed towards the search for peace in Liberia. In this
light, we wish to appeal to the world community to give
greater support to the work of ECOMOG by providing
additional logistics and resources to enable it effectively
to execute its mandate under the Cotonou Agreement.
Haiti provides a hopeful example of what can be
accomplished when the international community stays the
course in helping to find a peaceful solution to intra-State
conflicts. Indeed, while the same set of variables that
influenced tougher United Nations action in Haiti may not
obtain in Liberia, the people of Liberia are crying out to
the world, especially to those countries that are better
endowed and constantly hail the benefits of democracy,
to take the high moral ground and lend their potent voices
and wherewithal to ending the human misery and
suffering in Liberia.
I am therefore confident that the United Nations,
which has striven to implement the provisions of its
Charter for about half a century, can still muster the
courage and will to respond to the requisites of peace,
democracy and development for the truly global era that
is dawning as we approach the twenty-first century.
